Citation Nr: 0905002	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-10 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  The veteran died in December 1983.  The appellant is 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A hearing was held at the RO in November 2004.  A transcript 
of this hearing is of record.  

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to provide the appellant with adequate notice and determine 
whether she had representation.  The action specified in the 
February 2007 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant's prior claim for entitlement to service 
connection for the cause of the veteran's death was denied in 
August 1988 and May 1993 Board decisions; the veteran failed 
to perfect an appeal of those decisions.

2.  Evidence received since the May 1993 decision is either 
previously of record, cumulative or redundant of other 
evidence of record, or does not raise a reasonable 
possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The August 1988 and May 1993 Board decisions that denied 
a claim of entitlement to service connection for the cause of 
the veteran's death are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
May 1993 Board decision that denied entitlement to service 
connection for the cause of veteran's death and that claim 
cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1988 and May 1993, the Board denied the appellant's 
claims for entitlement to service connection for the 
veteran's cause of death.  The appellant again sought 
entitlement to service connection for the cause of the 
veteran's death in March 2004.  The RO denied the appellant's 
claim on the grounds that the appellant had not submitted new 
and material evidence.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The appellant's prior claims were denied on the basis that 
there was no evidence of record that a service-connected 
disability caused or materially hastened the veteran's death.  
Thus, for evidence in this case to be considered "new and 
material", it must raise a reasonable possibility of 
establishing that the veteran's death was caused by a 
service-connected disability. 

Most of the evidence submitted by the appellant since 1993 
relates to her own medical treatment.  She has also submitted 
copies of receipts showing payment by the veteran for 
treatment he received prior to his death, as well as 
treatment records from the Hospital Metropolitano showing 
that in November 1982 he was diagnosed with transitional cell 
carcinoma of the urinary bladder.  

At the appellant's hearing in November 2004, the appellant 
simply states what has been stated in prior claims for the 
cause of the veteran's death.  In this sense, it is neither 
new nor material evidence. 

However, the appellant has failed to submit any medical 
evidence either relating the veteran's service-connected 
inguinal hernia to his death or showing that the veteran's 
cause of death (transitional cell bladder cancer) was either 
incurred in or etiologically related to the veteran's 
military service.  

The Board acknowledges the appellant's strong and sincere 
belief that the veteran's death was related to his service-
connected inguinal hernia.  However, a layperson such as the 
appellant is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the appellant is competent to report the symptoms 
experienced by the veteran, she is not competent to offer an 
opinion as to the cause of his death, including whether his 
death was related to service many years ago.  Such a complex 
question requires medical expertise.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  The appellant has not 
demonstrated any such expertise.  Hence, her contentions are 
not competent evidence regarding the veteran's cause of 
death.  

The evidence presented is not new and material and the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death cannot be reopened.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the claimant of what evidence she 
must submit to reopen her claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  
Because the appellant's claim will not be reopened, the Board 
will not address the issue of whether or not entitlement to 
service connection for the cause of the veteran's death is 
warranted and any notice errors as to this issue are not 
prejudicial to the appellant.  

The VCAA duty to notify, other than as to DIC claims, was 
satisfied by way of a letter sent to the appellant in March 
2007.  The March 2007 letter informed the appellant in detail 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also informed of what evidence 
was required to reopen her previously denied claim for 
entitlement to service connection for the veteran's cause of 
death.  Additionally, the letter explained how VA assigns 
disability ratings and effective dates.  

However, this notice was not provided to the appellant prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2007 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in March 2008, after the notice was provided in March 
2007.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  A VA medical opinion was 
obtained in June1990.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


